Appeal from a judgment of the Supreme Court at Special Term, entered March 7, 1972 in Clinton County, which denied an application for a writ of habeas corpus without a hearing. Appellant complains on this appeal that he was not assigned counsel to assist him in preparing for a hearing on his habeas corpus application. However, said application contained nothing but conclusory allegations of denials of constitutional rights, without specifying facts detailing the alleged violations. The application was, therefore, insufficient on its face, and since it also failed to comply with the requirements of QPLR 7002 (subd. [e], pars. 3, 5, 6), the denial of .the'writ without a hearing was proper (People ex rel. Braekson v. MeKendriek, 29 A D 2d 716). Appellant raises other contentions in his brief which have no substantiation in the record and, therefore, must be rejected. Judgment affirmed, without costs. Greenblott, J. P., Cooke, Kane, Main and Reynolds, JJ., concur.